Exhibit 99-1 EnterConnect Announces Appointment of New Chief Financial Officer SAN JOSE, Calif., April 1, 2008 — EnterConnect Inc. (OTCBB: ECNI), today announced the appointment of Carolyn Zelnio, CPA, as its new Chief Financial Officer. “Carolyn brings to her new position extensive knowledge in financial management and strategic development, and we believe her expertise will be a great asset to the company as we execute our strategies and expand our online application exchange solutions,” said Sam Jankovich, CEO of EnterConnect. Ms.
